594 F.2d 43
John James TURNER, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.
No. 76-4119.
United States Court of Appeals,Fifth Circuit.
March 27, 1979.

Before COLEMAN, GODBOLD and TJOFLAT, Circuit Judges.

On Petition for Rehearing
BY THE COURT:

1
Ruling on this petition was held pending a review by the En banc Court of the panel opinion in Stinson v. State of Alabama, 5 Cir. 1977, 545 F.2d 485.  The En banc opinion, reported at 582 F.2d 377, remanded Stinson to the panel for consideration in light of the decision in Galtieri v. Wainwright, 5 Cir. 1978, 582 F.2d 348 (en banc).


2
Having applied the Galtieri standards to the matter before us, we deny the petition.  Turner's petition to the district court for the writ of habeas corpus was a "mixed" one, containing both exhausted and unexhausted issues.


3
The policy in this circuit is that a federal district court must dismiss without prejudice a "mixed" petition for a writ of habeas corpus.  Galtieri at 355.


4
REHEARING DENIED.